            CASE 0:20-cv-02049-MJD-TNL Doc. 26 Filed 10/26/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald             Civil No. 0:20-cv-02049-MJD-TNL
 Moey, Marissa Skaja, Charles R.
 Halverson, and Blair L. Johnson,
                                               STIPULATION FOR EXTENSION OF
                  Plaintiffs,                  TIME TO ANSWER PLAINTIFFS’
                                               COMPLAINT
 v.

 City of Minneapolis,

                  Defendant.

           Plaintiffs Minnesota Voters Alliance, Ronald Moey, Marissa Skaja, Charles R.

Halverson, and Blair L. Johnson (collectively “Plaintiffs”) and Defendant City of

Minneapolis (“the City”), through their undersigned counsel, hereby stipulate and agree as

follows:

           1.    Plaintiffs filed a complaint against the City on September 24, 2020 (ECF No.

1) challenging certain aspects of the City’s funding for the 2020 election administration, to

be held Tuesday, November 3.

           2.    Plaintiffs filed a motion for temporary restraining order on September 29,

2020 (ECF Nos. 7-11), the City responded on October 9, 2020 (ECF Nos. 17-19), and

Plaintiffs’ reply was filed on October 12, 2020 (ECF Nos. 20-21).

           3.    This Court denied the motion for temporary restraining order on October 16,

2020 (ECF No. 25).

           4.    The deadline for Defendant’s Answer to Plaintiffs’ Complaint is currently

October 26, 2020.



554042.1
            CASE 0:20-cv-02049-MJD-TNL Doc. 26 Filed 10/26/20 Page 2 of 3




           5.   The parties agreed to extend the deadline to answer until after the election.

           6.   The Parties hereby jointly request an extension for Defendant’s deadline to

answer or otherwise respond to the Complaint until November 17, 2020.

           7.   The Parties believe good cause exists for this extension because it will allow

the Parties to consider the impact of the Court’s order denying Plaintiffs’ motion for a

temporary restraining order, as well as the completion of the November 3 general election,

on this litigation.

           8.   No other deadlines will be affected with this extension.

 STIPULATED TO:

 Dated: October 26, 2020                      LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                              s/Kristen G. Marttila
                                              Charles N. Nauen (#121216)
                                              David J. Zoll (#0330681)
                                              Kristen G. Marttila (#346007)
                                              100 Washington Avenue South, Suite 2200
                                              Minneapolis, MN 55401
                                              (612) 339-6900
                                              cnnauen@locklaw.com
                                              djzoll@locklaw.com
                                              kgmarttila@locklaw.com

                                              Gregory P. Sautter (#0326446)
                                              Assistant City Attorney
                                              City of Minneapolis
                                              City Hall, Room 210
                                              350 South Fifth Street
                                              Minneapolis, MN 55415
                                              (612) 673-2683
                                              gregory.sautter@minneapolismn.gov

                                              Attorneys for Defendant



554042.1                                       2
           CASE 0:20-cv-02049-MJD-TNL Doc. 26 Filed 10/26/20 Page 3 of 3




 Dated: October 26, 2020               MOHRMAN, KAARDAL & ERICKSON, P.A.


                                       s/William F. Mohrman
                                       Erick G. Kaardal (#229647)
                                       William F. Mohrman (#168816)
                                       Special Counsel for Amistad Project of the
                                       Thomas More Society
                                       150 South Fifth Street, Suite 3100
                                       Minneapolis Minnesota 55402
                                       (612) 341-1074
                                       kaardal@mklaw.com
                                       mohrman@mklaw.com

                                       Attorneys for Plaintiffs




554042.1                                 3
